Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8, 10-15, and 17 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 8, 10-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 recites the limitation "execute... an automated testing procedure for administering a test with respect to the deployed module". There is insufficient antecedent basis for “the deployed module” in the claim.

Dependent Claims 2-6, 8, 11-15 and 17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylo (US20190129701) in view of Zimniewicz (US 6473771), further in view of Shani (US 20140372989) and Hui (US 20180349254 A1).

Regarding Claim 1, Hawrylo (US20190129701) discloses
A method for integrating applications into a software suite, the method being implemented by at least one processor, the method comprising: 
receiving, by the at least one processor, a first code set that corresponds to a first application (Paragraph 0242, the newly created or modified artifacts may be merged into the code repository 208M); 
obtaining, by the at least one processor, an approval that relates to the first code set (Paragraph 0228, The CDD boxset 212M1 may be forwarded to a signoff process 212M1 that verifies whether each set of artifacts is correct or includes the desired or required artifacts. … the CCD boxset 212M1 is signed off, this CCD boxset 212M1 may be transmitted to the deploy module 212M3 which then sends it to the enterprise continuous deployment module 214M); 
compiling, by the at least one processor, the first code set in order to generate a module that is executable within the software suite (Paragraph 0260, the release management module 202M may include or invoke various modules hosted on one or more computing systems via a computer network. These modules may include, for example, one or more release builder module 202R that respectively generate, assemble, compile, or build their respective release models or packages at 252R);
determining, by the at least one processor, at least one target environment within the software suite for deployment of the first application (paragraph 0248, One or more target platforms or environments for the deployment of the release of the software application may be identified at 206O); 
and deploying, by the at least one processor, the executable module to each of the at least one target environment (paragraph 0248, One or more target platforms or environments for the deployment of the release of the software application may be identified at 206O).

Hawrylo did not specifically teach
integrating applications into a software suite
and executing an automated testing procedure for administering a test with respect to the deployed module,
and validating the deployed module based on a result of the execution of the automated testing procedure,
wherein the deploying of the executable module to each of the at least one target environment comprises deploying the executable module to a stage that relates to production deployment.

However, Zimniewicz (US 6473771) discloses
integrating applications into a software suite (Col 5, ln65 – Col 6, ln 21, In accordance with the invention, a system and method are presented that allows the building and third party expansion or bundling of application programs into a new or existing suite. This system is embodied in a Suite Integration Toolkit (SIT) and relies upon a common architecture used for the setup database files (setup.sdb) for each of the application programs to be combined into a new or existing suite).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo’s teaching to Zimniewicz’ in order to store application program suite setup file by allowing a simplified and unified install and setup reference to completely install all of the programs in a newly constructed or amended suite (Zimniewicz [Summary]).

Hawrylo and Zimniewicz did not teach
and executing an automated testing procedure for administering a test with respect to the deployed module,
and validating the deployed module based on a result of the execution of the automated testing procedure
wherein the deploying of the executable module to each of the at least one target environment comprises deploying the executable module to a stage that relates to production deployment.

However, Shani (US 20140372989) teaches 
and executing an automated testing procedure for administering a test with respect to the deployed module (Paragraph 0009, Continuous deployment extends continuous integration by automatically deploying the assemblies into a test environment and executing testing on the assemblies; Paragraph 0030, The continuous deployment portion 51 performs the automated testing of the assemblies that determines when the assembly with the code change is ready to be released into production in a software application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo and Zimniewicz’s teaching to Shani’s in order to automate the process of receiving code changes from a specific source configuration management tool by continuous integration, constructing deliverable assemblies with the code changes, and testing the assemblies, by identifying a failed code change in a deployment pipeline with multiple code changes (Shani [Summary]).

Hawrylo, Zimniewicz and Shani did not teach 
and validating the deployed module based on a result of the execution of the automated testing procedure
wherein the deploying of the executable module to each of the at least one target environment comprises deploying the executable module to a stage that relates to production deployment.

However, Hui teaches
and validating the deployed module based on a result of the execution of the automated testing procedure (Para 0097, At block 670, each of the one or more test cases can be executed in the production environment at a particular time. The test case can be executed on any state of the state machine. For example, a test case can be executed on a state of the total population of simulated user profiles that existed six days ago)
wherein the deploying of the executable module to each of the at least one target environment comprises deploying the executable module to a stage that relates to production deployment (Para 0100, the testing system (e.g., test platform 450) may be configured to test for issues or bugs in an application deployed in a production environment. For example, the production environment may be a computing environment that enables end users to access the application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz and Shani’s teaching to Hui’s in order to test applications and/or application features in a production environment, by comparing number of simulated user profiles stored in state machine with number simulated user profiles expected to be generated (Hui [Summary]).


Regarding Claim 10, Hawrylo (US20190129701) discloses
A computing apparatus for integrating applications into a software suite, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: 
receive, via the communication interface, a first code set that corresponds to a first application (Paragraph 0242, the newly created or modified artifacts may be merged into the code repository 208M);  
obtain an approval that relates to the first code set  (Paragraph 0228, The CDD boxset 212M1 may be forwarded to a signoff process 212M1 that verifies whether each set of artifacts is correct or includes the desired or required artifacts. … the CCD boxset 212M1 is signed off, this CCD boxset 212M1 may be transmitted to the deploy module 212M3 which then sends it to the enterprise continuous deployment module 214M);  
compile the first code set in order to generate a module that is executable within the software suite  (Paragraph 0260, the release management module 202M may include or invoke various modules hosted on one or more computing systems via a computer network. These modules may include, for example, one or more release builder module 202R that respectively generate, assemble, compile, or build their respective release models or packages at 252R);
determine at least one target environment within the software suite for deployment of the first application  (paragraph 0248, One or more target platforms or environments for the deployment of the release of the software application may be identified at 206O).

Hawrylo did not specifically teach
integrating applications into a software suite,
and deploy the executable module to a stage that relates to production deployment within each of the at least one target environment
and execute an automated testing procedure for administering a test with respect to the deployed module,
and validate the deployed module based on a result of the execution of the automated testing procedure.

However, Zimniewicz (US 6473771) discloses
integrating applications into a software suite (Col 5, ln65 – Col 6, ln 21, In accordance with the invention, a system and method are presented that allows the building and third party expansion or bundling of application programs into a new or existing suite. This system is embodied in a Suite Integration Toolkit (SIT) and relies upon a common architecture used for the setup database files (setup.sdb) for each of the application programs to be combined into a new or existing suite).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo’s teaching to Zimniewicz’ in order to store application program suite setup file by allowing a simplified and unified install and setup reference to completely install all of the programs in a newly constructed or amended suite (Zimniewicz [Summary]).

Hawrylo and Zimniewicz did not specifically teach
and deploy the executable module to a stage that relates to production deployment within each of the at least one target environment
and execute an automated testing procedure for administering a test with respect to the deployed module
and validate the deployed module based on a result of the execution of the automated testing procedure.

However, Shani (US 20140372989) teaches 
and execute an automated testing procedure for administering a test with respect to the deployed module (Paragraph 0009, Continuous deployment extends continuous integration by automatically deploying the assemblies into a test environment and executing testing on the assemblies; Paragraph 0030, The continuous deployment portion 51 performs the automated testing of the assemblies that determines when the assembly with the code change is ready to be released into production in a software application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo and Zimniewicz’s teaching to Shani’s in order to automate the process of receiving code changes from a specific source configuration management tool by continuous integration, constructing deliverable assemblies with the code changes, and testing the assemblies, by identifying a failed code change in a deployment pipeline with multiple code changes (Shani [Summary]).

Hawrylo, Zimniewicz and Shani did not teach 
and deploy the executable module to a stage that relates to production deployment within each of the at least one target environment
and validate the deployed module based on a result of the execution of the automated testing procedure

However, Hui teaches
and deploy the executable module to a stage that relates to production deployment within each of the at least one target environment (Para 0100, the testing system (e.g., test platform 450) may be configured to test for issues or bugs in an application deployed in a production environment. For example, the production environment may be a computing environment that enables end users to access the application),
and validate the deployed module based on a result of the execution of the automated testing procedure (Para 0097, At block 670, each of the one or more test cases can be executed in the production environment at a particular time. The test case can be executed on any state of the state machine. For example, a test case can be executed on a state of the total population of simulated user profiles that existed six days ago).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz and Shani’s teaching to Hui’s in order to test applications and/or application features in a production environment, by comparing number of simulated user profiles stored in state machine with number simulated user profiles expected to be generated (Hui [Summary]).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylo (US20190129701) in view of Zimniewicz (US 6473771), Shani (US 20140372989), Hui (US 20180349254 A1), further in view of Saroj (US 20100138913).

Regarding Claim 2, Hawrylo, Zimniewicz, Shani and Hui teach
The method of claim 1.

Hawrylo, Zimniewicz, Shani and Hui did not teach
wherein the software suite is hosted on an HP NonStop platform.

However, Saroj (US 20100138913) teaches 
wherein the software suite is hosted on an HP NonStop platform (Paragraph 0035, The administration tool 108 may, by way of example, communicate with applications 110 running on running on operating systems such as z/OS, OS/400, Transaction Processing Facility, UNIX (e.g., AIX, HP-UX, Solaris), HP NonStop).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Saroj’s in order to utilize a programmable command format (PCF) interface to achieve remote administration by communication with an application hosted on HP NonStop platform (Saroj [0035]).

Regarding Claim 11, Hawrylo, Zimniewicz, Shani and Hui teach
The computing apparatus of claim 10.

Hawrylo, Zimniewicz, Shani and Hui did not teach
wherein the software suite is hosted on an HP NonStop platform.

However, Saroj (US 20100138913) teaches 
wherein the software suite is hosted on an HP NonStop platform (Paragraph 0035, The administration tool 108 may, by way of example, communicate with applications 110 running on running on operating systems such as z/OS, OS/400, Transaction Processing Facility, UNIX (e.g., AIX, HP-UX, Solaris), HP NonStop).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Saroj’s in order to utilize a programmable command format (PCF) interface to achieve remote administration by communication with an application hosted on HP NonStop platform (Saroj [0035]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylo (US20190129701) in view of Zimniewicz (US 6473771), Shani (US 20140372989), Hui (US 20180349254 A1) further in view of Brealey (US 20190138288).

Regarding Claim 3, Hawrylo, Zimniewicz, Shani and Hui teach
The method of claim 1.

Hawrylo, Zimniewicz, Shani and Hui did not teach
wherein the deploying comprises using a Jenkins Pipeline to execute the deployment.

However, Brealey (US 20190138288) teaches 
wherein the deploying comprises using a Jenkins Pipeline to execute the deployment (Paragraph 0030, In some embodiments of the present invention, the one or more programs 160 generate an automated delivery pipeline by creating a configuration file (e.g., a Terraform file), and directing a pipeline creation technology (e.g., Jenkins, Travis CI, Circle CI, and UrbanCode Deploy) to generate a representation of a delivery pipeline).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Brealey’s in order to generate delivery pipeline for applications by analyzing intercepted operations by processor to determine when operations include pattern occurring with frequency indicative of predetermined level of confidence (Brealey [Summary]).

Regarding Claim 12, Hawrylo, Zimniewicz, Shani and Hui teach
The computing apparatus of claim 10.

Hawrylo, Zimniewicz, Shani and Hui did not teach
wherein the processor is further configured to use a Jenkins Pipeline to execute the deployment.

However, Brealey (US 20190138288) teaches 
wherein the processor is further configured to use a Jenkins Pipeline to execute the deployment (Paragraph 0030, In some embodiments of the present invention, the one or more programs 160 generate an automated delivery pipeline by creating a configuration file (e.g., a Terraform file), and directing a pipeline creation technology (e.g., Jenkins, Travis CI, Circle CI, and UrbanCode Deploy) to generate a representation of a delivery pipeline).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Brealey’s in order to generate delivery pipeline for applications by analyzing intercepted operations by processor to determine when operations include pattern occurring with frequency indicative of predetermined level of confidence (Brealey [Summary]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylo (US20190129701) in view of Zimniewicz (US 6473771), Shani (US 20140372989), Hui (US 20180349254 A1) further in view of Woulfe (US 20200341755).

Regarding Claim 4, Hawrylo, Zimniewicz, Shani and Hui teach
The method of claim 1.

Hawrylo, Zimniewicz, Shani and Hui did not teach
wherein the software suite is stored in a Bitbucket repository.

However, Woulfe (US 20200341755) teaches 
wherein the software suite is stored in a Bitbucket repository ( Paragraph 0024, A source code repository 102 may be privately accessible or publicly accessible. There are various types of version control systems, such as without limitation, Git, and then platforms hosting version control systems such as Bitbucket).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Woulfe’s in order for the deep learning model use features derived from the pull requests for a source code repository to learn patterns by associating a code segment with a peer more suitable to engage in peer review for the source code repository (Woulfe [0016]).

Regarding Claim 13, Hawrylo, Zimniewicz, Shani and Hui teach
The computing apparatus of claim 10.

Hawrylo, Zimniewicz, Shani and Hui did not teach
wherein the memory comprises a Bitbucket repository, and the software suite is stored in the Bitbucket repository.

However, Woulfe (US 20200341755) teaches 
wherein the memory comprises a Bitbucket repository, and the software suite is stored in the Bitbucket repository ( Paragraph 0024, A source code repository 102 may be privately accessible or publicly accessible. There are various types of version control systems, such as without limitation, Git, and then platforms hosting version control systems such as Bitbucket).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Woulfe’s in order for the deep learning model use features derived from the pull requests for a source code repository to learn patterns by associating a code segment with a peer more suitable to engage in peer review for the source code repository (Woulfe [0016]).

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylo (US20190129701) in view of Zimniewicz (US 6473771), Shani (US 20140372989), Hui (US 20180349254 A1) further in view of Woulfe (US 20200341755) and Comforte (“Git for Guardian”).

Regarding Claim 5, Hawrylo, Zimniewicz, Shani, Hui and Woulfe teach
The method of claim 4.

Hawrylo, Zimniewicz, Shani, Hui and Woulfe did not teach
further comprising: after receiving the first code set and before obtaining the approval, using an NSGit tool to forward the received first code set to the Bitbucket repository.

However, Comforte teaches
further comprising: after receiving the first code set and before obtaining the approval, using an NSGit tool to forward the received first code set to the Bitbucket repository (first page, last paragraph, By adding NSGit into your environment, you can take advantage of the git eco-system, including full integration with NSDEE, code review capabilities through Gerrit, robust repository management systems like GitHub Enterprise and Bitbucket Server).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani, Hui and Woulfe’s teaching to Comforte’s in order to take advantage of the git eco-system, including full integration with NSDEE, code review capabilities through Gerrit, robust repository management systems like GitHub Enterprise and Bitbucket Server, and issues management systems including JIRA by implementing NSGit.

Regarding Claim 6, Hawrylo, Zimniewicz, Shani, Hui, Woulfe and Comforte teach
The method of claim 5, 

Hawrylo, Zimniewicz, Shani, and Hui did not teach
wherein the obtaining of the approval comprises using the Bitbucket repository to facilitate a peer review process.

However, Woulfe teaches
wherein the obtaining of the approval comprises using the Bitbucket repository to facilitate a peer review process (Paragraph 0016, The deep learning model uses features derived from the pull requests for a source code repository to learn patterns to associate a code segment with a peer more suitable to engage in peer review for the source code repository).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani, and Hui’s teaching to Woulfe’s in order for the deep learning model use features derived from the pull requests for a source code repository to learn patterns by associating a code segment with a peer more suitable to engage in peer review for the source code repository (Woulfe [0016]).

Regarding Claim 14, Hawrylo, Zimniewicz, Shani, Hui and Woulfe teach
The computing apparatus of claim 13.

Hawrylo, Zimniewicz, Shani, Hui and Woulfe did not teach
wherein the processor is further configured to: after receiving the first code set and before obtaining the approval, use an NSGit tool to forward the received first code set to the Bitbucket repository.

However, Comforte (“Git for Guardian”) teaches
wherein the processor is further configured to: after receiving the first code set and before obtaining the approval, use an NSGit tool to forward the received first code set to the Bitbucket repository (first page, last paragraph, By adding NSGit into your environment, you can take advantage of the git eco-system, including full integration with NSDEE, code review capabilities through Gerrit, robust repository management systems like GitHub Enterprise and Bitbucket Server).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani, Hui and Woulfe’s teaching to Comforte’s in order to take advantage of the git eco-system, including full integration with NSDEE, code review capabilities through Gerrit, robust repository management systems like GitHub Enterprise and Bitbucket Server, and issues management systems including JIRA by implementing NSGit.

Regarding Claim 15, Hawrylo, Zimniewicz, Shani, Hui,  Woulfe and Comforte teach
The computing apparatus of claim 14. 

Hawrylo, Zimniewicz, Shani, and Hui did not teach
wherein the processor is further configured to obtain the approval by using the Bitbucket repository to facilitate a peer review process.

However, Woulfe teaches
wherein the processor is further configured to obtain the approval by using the Bitbucket repository to facilitate a peer review process (Paragraph 0016, The deep learning model uses features derived from the pull requests for a source code repository to learn patterns to associate a code segment with a peer more suitable to engage in peer review for the source code repository).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani, and Hui’s teaching to Woulfe’s in order for the deep learning model use features derived from the pull requests for a source code repository to learn patterns by associating a code segment with a peer more suitable to engage in peer review for the source code repository (Woulfe [0016]).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylo (US20190129701) in view of Zimniewicz (US 6473771), further in view of Shani (US 20140372989), Hui (US 20180349254 A1) and Mishra (“Automation Testing Tools: A Comparative View”).

Regarding Claim 8, Hawrylo, Zimniewicz, Shani and Hui teach
The method of claim 1.

Hawrylo, Zimniewicz, Shani and Hui did not teach 
wherein the executing of the automated testing procedure comprises using a LeanFT tool to perform the execution of the automated testing procedure.

However, Mishra discloses
wherein the executing of the automated testing procedure comprises using a LeanFT tool to perform the execution of the automated testing procedure (Page 69, 4th Paragraph, LeanFT supports many programming language testing technologies. LeanFT provides object identification to improve and accelerate test development. LeanFT can help create and run tests on Mac, Linux, or Windows platforms).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Mishra’s in order to improve and accelerate test development  by using LeanFT too which supports many programming languages.

Regarding Claim 17, Hawrylo, Zimniewicz, Shani and Hui teach
The computing apparatus of claim 10.

Hawrylo, Zimniewicz, Shani and Hui did not teach 
wherein the processor is further configured to use a LeanFT tool to perform the execution of the automated testing procedure.

However, Mishra (“Automation Testing Tools: A Comparative View”) discloses
wherein the processor is further configured to use a LeanFT tool to perform the execution of the automated testing procedure (Page 69, 4th Paragraph, LeanFT supports many programming language testing technologies. LeanFT provides object identification to improve and accelerate test development. LeanFT can help create and run tests on Mac, Linux, or Windows platforms).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hawrylo, Zimniewicz, Shani and Hui’s teaching to Mishra’s in order to improve and accelerate test development  by using LeanFT too which supports many programming languages.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-15, and 17 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191     
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191